DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 2, 7, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (2018/0196988) and Lien (2014/0028439) in view of Abe (2014/0133711; this combination of references hereinafter referred to TLA).

Regarding claim 1, Tse discloses a vehicle [0084] comprising: 
a first sensor (Comprising one of 102g, 102h in Figure 11A; [0113]); 
a second sensor (Comprising other of 102g, 102h); 
a storage configured to store pattern image data ([0144]: Storage of fingerprint image attributes in memory system); and 
a controller electrically connected to the first sensor, the second sensor and the storage ([0056]: Control system coupled by interface of electrically conducting material to memory and fingerprint sensor systems; [0114]) and configured to: 
obtain a fingerprint pattern image from the second sensor ([0113]: Fingerprints obtained by at least one 102g, 102h), and 
recognize a fingerprint corresponding to the user [0010].  
Hsu does not explicitly disclose the vehicle wherein the controller is configured to wake up the second sensor in response to a user’s touch of the first sensor.
In the same field of endeavor, Lien discloses a door handle [0002] with one surface (Figure 3) embedded with a fingerprint sensor (Comprising 3) and an opposite surface (Figure 4) embedded with a wakeup unit (2) sensor [0020].  Finger contact with the wakeup unit sends a wakeup signal and actuates the fingerprint sensing unit, which may then be engaged by a user’s thumb [0018].  Relative positioning of these sensors simplifies prior art’s complicated and time consuming authentication [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Hsu to be modified wherein the controller is configured to wake up the second sensor in response to a user’s touch of the first sensor, in view of the teaching of Lien to simplify prior art’s complicated and time consuming authentication.
Tse in view of Lien does not explicitly disclose the vehicle wherein, according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtain result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases, and according to the result data and the pattern image data matching more than a predetermined matching value by comparing the result data and the pattern image data, recognize a fingerprint corresponding to the user.
In the same field of endeavor, Abe discloses fingerprint imaging [0023] wherein according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value (Calculated blocks’ ridge and valley line difference being small, thus producing unclear discrimination therebetween [0039] in one example captured with divided area ratio being smaller than a threshold value [0095]), obtain result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases (Correction coefficient increasing contrast [0046] between ridge and valley line pixels by binarizing their respective values [0047]), and according to the result data and the pattern image data matching more than a predetermined matching value by comparing the result data and the pattern image data (S204 of Figure 5), recognize a fingerprint corresponding to the user (S205).  Clarity of biometric information is enhanced [0010].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtain result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases, and according to the result data and the pattern image data matching more than a predetermined matching value by comparing the result data and the pattern image data, recognize a fingerprint corresponding to the user, in view of the teaching of Abe, to enhance the clarity of biometric information.

Regarding claim 2, TLA discloses the vehicle according to claim 1.  Tse discloses the vehicle (Figure 11A) wherein the first sensor (One of 102g, 102h) is a capacitance sensor [0050] and the second sensor (Other of 102g, 102h) is an ultrasonic sensor [0051], and wherein the storage is configured to store the pattern image data ([0144]: Storage of fingerprint image attribute attributes in memory system), which are ultrasonic pattern images [0051].  

Regarding claim 7, TLA discloses the vehicle according to claim 2.  
Tse does not explicitly disclose the vehicle wherein the controller is configured to assign the weight to the area value of the valley area corresponding to the difference between the area value of the valley area of the fingerprint pattern image and the area value of the ridge area being less than the predetermined reference value.  
In the same field of endeavor, Abe’s fingerprint imaging [0023] comprises a controller (6 of Figure 1) and is configured to assign the weight ([0046]: gamma) to the area value of the valley area corresponding to the difference between the area value of the valley area of the fingerprint pattern image and the area value of the ridge area ([0047]: Contrast intensifying binarizes ridge and valley line pixels’ values relative to threshold value, according to determined gamma) being less than the predetermined reference value (Correction coefficient increasing contrast [0046] between ridge and valley line pixels by binarizing their respective values [0047]).  Clarity of biometric information is enhanced [0010].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein the controller is configured to assign the weight to the area value of the valley area corresponding to the difference between the area value of the valley area of the fingerprint pattern image and the area value of the ridge area being less than the predetermined reference value, in view of Abe, to enhance the clarity of biometric information.  

Regarding claim 9, Tse discloses a method [0001] of controlling a vehicle [0084], the method comprising: 
storing, by a storage, ultrasonic [0051] pattern image data ([0144]: Storage of fingerprint image attributes in memory system), wherein 
the first sensor and the second sensor are electrically connected to the controller ([0056]: Control system coupled by interface of electrically conducting material to fingerprint sensor systems; [0114]); 
obtaining, by the controller, a fingerprint pattern image of the user from the second sensor ([0113]: Fingerprints obtained by at least one of 102g, 102h); and 
recognizing, by the controller, a fingerprint corresponding to the user [0010].  
Tse does not explicitly disclose the method further comprising waking up, by a controller electrically connected to the storage, a second sensor in a response to a user's touching a first sensor.
In the same field of endeavor, Lien discloses fingerprint processing [0018] by a door handle [0002] with one surface (Figure 3) embedded with a fingerprint sensor (Comprising 3) and an opposite surface (Figure 4) embedded with a wakeup unit (2) sensor [0020].  Finger contact with the wakeup unit sends a wakeup signal and actuates the fingerprint sensing unit, which may then be engaged by a user’s thumb [0018].  Relative positioning of these sensors simplifies prior art’s complicated and time consuming authentication [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Tse to be modified as further comprising waking up, by a controller electrically connected to the storage, a second sensor in a response to a user's touching a first sensor in view of the teaching of Lien to simplify prior art’s complicated and time consuming authentication.
Tse in view of Lien does not explicitly disclose the method wherein according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtaining, by the controller, result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases; and according to the result data and the ultrasonic pattern image data matching more than a predetermined matching value by comparing the result data and ultrasonic pattern image data.
In the same field of endeavor, Abe discloses fingerprint imaging [0023] wherein according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value ([0039]: Calculating blocks’ ridge and valley line pixels’ difference), obtaining, by the controller, result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases (Correction coefficient increasing contrast [0046] between ridge and valley line pixels by binarizing their respective values [0047]); and according to the result data and the ultrasonic pattern image data matching more than a predetermined matching value by comparing the result data and ultrasonic pattern image data (S204 of Figure 5), recognizing, by the controller, a fingerprint corresponding to the user (S205).  Clarity of biometric information is enhanced [0010].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Tse to be modified wherein according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtaining, by the controller, result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases; and according to the result data and the ultrasonic pattern image data matching more than a predetermined matching value by comparing the result data and ultrasonic pattern image data, in view of the teaching of Abe, to enhance the clarity of biometric information.

Method claim 14 is rejected as reciting limitations similar to those recited in vehicle claim 7.

ii.	Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over TLA, as respectively applied to claims 1, 9 above, and further in view of Schulz et al. (10,967,837; hereinafter Schulz).

Regarding claim 3, TLA discloses the vehicle according to claim 1.  Tse discloses the vehicle wherein, according to the user's setting to wake up the fingerprint recognition function, the controller is configured to receive the fingerprint pattern image from the second sensor [0091].  
TLA does not explicitly disclose the vehicle further including: an inputter electrically connected to the controller and configured to receive the user's input to turn on a fingerprint recognition function of the controller, wherein, the inputter wakes up the fingerprint recognition function.
In the same field of endeavor, Schulz discloses vehicle integrated fingerprint security devices (col. 1, ll. 37 – 39) in one embodiment (Figure 2) supplementing each among a collection of fingerprint sensors (210) with corresponding buttons (220).  In addition to a fingerprint sequence facilitating authentication (col. 1, ll. 57 – 61), a sequence of input using the buttons may be an alternative form of authentication (col. 5, ll. 29 – 32), increasing device security (col. 3, ll. 20 – 23).  
With Schulz teaching that buttons may be used to perform comparable authentication functionality of fingerprint sensors, as a modification of either (a) Tse’s teaching that “...wake up...” function may be performed by contact with a fingerprint sensor [0091], or (b) Lien’s teaching of one among many sensing/button types [0020] sending a “...wakeup signal...” it is proposed that Schulz’s buttons could be modified to perform analogous waking functionality taught by either of Tse or Lien.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified as further including: an inputter electrically connected to the controller and configured to receive the user's input to turn on a fingerprint recognition function of the controller, wherein, the inputter wakes up the fingerprint recognition function.

Method claim 10 is rejected as reciting limitations similar to those recited in vehicle claim 3.


iii.	Claims (a) 4, 5, (b) 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over TLA, as respectively applied to claims 1, 9 above, and further in view of Hsu et al. (6,100,811; hereinafter Hsu; this combination of references hereinafter referred to as TLAH).

Regarding claim 4, TLA discloses the vehicle according to claim 1.  Tse discloses the vehicle (Figure 11A) wherein the first sensor (One of 102g, 102h) includes a first capacitance sensor and a second capacitance sensor ([0136]: At least two considered taught by transducers said formed in an “...array...”).  
TLA does not explicitly disclose the vehicle wherein the first sensor and the second sensor are spaced from a handle.  
In the same field of endeavor, Hsu discloses controlled access to a vehicle (col. 1, ll. 5 – 8) with a fingerprint sensor (14 of Figure 2) capable of being integrated with the door handle (12) or separate from and adjacent to the door handle (12 of Figure 1; col. 4, ll. 33 – 36).
Both Tse [0113] and Hsu (col. 4, ll. 42 – 44) teach fingerprint sensors integrated with a door handle, and are thus considered similar devices.  Modifying Tse with Hsu’s alternative position of the door handle is thus considered the use of a known technique to improve a similar device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein the first sensor and the second sensor are spaced from a handle, in view of the teaching of Hsu, to improve a similar device with a known technique, in view of the reasoning above.  

Regarding claim 5, TLAH discloses the vehicle according to claim 4.  Tse discloses the vehicle wherein the first capacitance sensor is located inside the handle of the vehicle ([0113]: 102h located on inside portion of door handle) and configured for opening a door of the vehicle (Capture of fingerprints matching those stored [0114] considered performing, among other things, unlocking [0068]), and the second capacitance sensor is located outside the handle of the vehicle ([0113]: 102g located on outside portion of door handle) and configured for closing the door of the vehicle ([0093]: Failure to match scanned fingerprint data locking car doors), and wherein the controller is configured for waking up [0091] by detecting the user's touch to the first capacitance sensor and the second capacitance sensor ([0136]: Corresponding to the at least two among “...array...” of transducers).  
Tse does not explicitly disclose that it is the second sensor waking up by detecting user’s touch.
In the same field of endeavor, Lien discloses a door handle [0002] with one surface (Figure 3) embedded with a fingerprint sensor (Comprising 3) and an opposite surface (Figure 4) embedded with a wakeup unit (2) sensor [0020].  Finger contact with the wakeup unit sends a wakeup signal and actuates the fingerprint sensing unit, which may then be engaged by a user’s thumb [0018].  Relative positioning of these sensors simplifies prior art’s complicated and time consuming authentication [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein it is the second sensor waking up by detecting user’s touch, in view of the teaching of Lien, to simplify prior art’s complicated and time consuming authentication.

Regarding claim 11, TLA discloses the method according to claim 10.  Tse discloses the method wherein the first sensor (Figure 11A: One of 102g, 102h) includes a first capacitance sensor and a second capacitance sensor ([0136]: At least two considered taught by transducers said formed in an “..array...”), wherein the waking up [0091] includes detecting the user's touch to the first capacitance sensor and the second capacitance sensor ([0136]: Corresponding to the at least two among “...array...” of transducers).  
Tse does not explicitly disclose that it is the second sensor waking up by detecting user’s touch.
However, Lien’s door handle [0002] forms one surface (Figure 3) embedded with a fingerprint sensor (Comprising 3) and an opposite surface (Figure 4) embedded with a wakeup unit (2) sensor [0020].  Finger contact with the wakeup unit sends a wakeup signal and actuates the fingerprint sensing unit, which may then be engaged by a user’s thumb [0018].  Relative positioning of these sensors simplifies prior art’s complicated and time consuming authentication [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Tse to be modified wherein it is the second sensor waking up by detecting user’s touch, in view of the teaching of Lien, to simplify prior art’s complicated and time consuming authentication.
TLA does not explicitly disclose the method wherein the first sensor and the second sensor are spaced from a handle.
In the same field of endeavor, Hsu discloses controlled access to a vehicle (col. 1, ll. 5 – 8) with a fingerprint sensor (14 of Figure 2) capable of being integrated with the door handle (12) or separate from and adjacent to the door handle (12 of Figure 1; col. 4, ll. 33 – 36).
Both Tse [0113] and Hsu (col. 4, ll. 42 – 44) teach fingerprint sensors integrated with a door handle, and are thus considered similar devices.  Modifying Tse with Hsu’s alternative position of the door handle is thus considered the use of a known technique to improve a similar device.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein the first sensor and the second sensor are spaced from a handle, in view of the teaching of Hsu, to improve a similar device with a known technique, in view of the reasoning above.  

Regarding claim 12, TLAH discloses the method according to claim 11.  Tse discloses the method wherein the first capacitance sensor is located inside the handle of the vehicle ([0113]: 102h located on inside portion of door handle) and configured for opening a door of the vehicle (Capture of fingerprints matching those stored [0114] considered performing, among other things, unlocking [0068]), and the second capacitance sensor is located outside the handle of the vehicle ([0113]: 102g located on outside portion of door handle) and configured for closing the door of the vehicle ([0093]: Failure to match scanned fingerprint data locking car doors).  


iv.	Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over TLA, as respectively applied to claims 2, 9 above, and further in view of Bae et al. (2016/0042219; hereinafter Bae).

Regarding claim 6, TLA discloses the vehicle according to claim 2.  
TLA does not explicitly disclose the vehicle wherein the storage is configured to store at least one of water contact value pattern images and air contact value pattern images.  
In the same field of endeavor, Bae discloses fingerprint sensing [0003] utilizing reference data to extract thresholds stored in a lookup table that correspond to humidity levels [0062] in accordance with water evaporating from the user’s skin [0053].  This is a measure intended to address inaccuracies in sensing resulting from water on a detected finger [0058].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the vehicle of Tse to be modified wherein the storage is configured to store at least one of water contact value pattern images and air contact value pattern images, in view of the teaching of Bae, to account for inaccuracies introduced by water.  

Method claim 13 is rejected as reciting limitations similar to those recited in vehicle claim 6.


Allowable Subject Matter
Claims 8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, TLA discloses the vehicle according to claim 2.  
The cited prior art fails to singularly or collectively disclose the vehicle wherein the controller is configured to assign a greater weight to a valley area value of an internal region of the fingerprint pattern image than a valley area value of an external region of the fingerprint pattern image.  
Thus, claim 8 is objected to.

Regarding claim 15, TLA discloses the method according to claim 9.  
The cited prior art fails to singularly or collectively disclose the method wherein the assigning of the weight includes: assigning a greater weight to a valley area value of an internal region of the fingerprint pattern image than a valley area value of an external region of the fingerprint pattern image.  
Thus, claim 15 is objected to.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Phillips et al. (2017/0220836) classifies fingerprints images [0002] with a series of operations, including the increase of contrast between ridges and valleys with pixel-wise binarization to transition from comprising a range of intensities, to instead only one of black and white [0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621